In two proceedings to review orders of the respondent State Rent Administrator, which denied protests with respect to orders of the Local Rent Administrator, which granted increases in rents on the basis of hardship, under subdivision 4 of section 4 of the State Residential Rent Law' (L. 1946, ch. 274, as amd.), the tenants appeal from the orders dismissing the petitions on the merits. The *866appeals have been consolidated. Appellants contend (1) that respondent’s practice of allowing as operating expenses the landlord’s legal expenses in prosecuting the rent increase applications, is unauthorized and void; and (2) that respondent improperly refused to allow appellants to make an examination of the landlord’s books and records. Orders unanimously affirmed, with one bill of costs. No opinion. Present — Beldock, Acting P. J., Ughetta, Christ, Pette and Brennan, JJ.